EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD. FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Full Year 2012 Results Netanya, Israel, April 24, 2013 – RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the year ended December 31, 2012. Full Year 2012 Results Revenues totaled $21.6 million, an 11% increase when compared to$19.4 million in 2011. Gross profittotaled $5.3 million, a 5% decrease when comparedto $5.6 million for 2011. Operating Expenses totaled $6.3 million, a 5% decrease when compared to $6.6million in 2011. Operating loss totaled $1 million, compared to an operating loss of $1 million in2011. As a result, the Company reporteda net loss of $2.05 million, or $0.23 per share for the year ended December 31, 2012, compared with net profit of $1.5 million, or $0.17 per share, for the comparable period in 2011. Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “During 2012 we succeeded to increase our sales volume. Partly because two delayed programs came back on track. While our operating loss remained similar to that of 2011, our net loss increased due to significantly higher financial expenses in 2012. Our R&D spending remained at the similar high level it was during 2011, mainly for the development of our ground radar products.As a result, we are now under contract with two new customers that are using our radars as part of their systems and we expect an additional two contracts during the second quarter of 2013.We expect that our R&D efforts in 2013 will be lower than in 2012, as our inertial navigation and radar products are mature enough to enable business development and marketing activities. Further investments are still needed to broaden the product offering and to support marketing activities. We are continuing to pursue large opportunities in our traditional avionics market, in particular, large programs for our Digital Video Recorders and Ground Debriefing Systems in the US. At the same time, we are offering our navigation and radar products to a growing number of customers and markets and we expect them to become major growth drivers for the Company in the future.” About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production and sales of Data Recording and Management Systems (Digital Video & Data recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Tactical Radars for Force and Border Protection Solutions. Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data             ASSETS December 31, 2012 December 31, 2011   Audited   CURRENT ASSETS:     Cash and cash equivalents Restricted cash Trade receivables (net of allowance for doubtful accounts of $ 15 and $ 7 at December 31, 2012 and at December 31, 2011 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories       Total current assets             LONG-TERM RECEIVABLES AND OTHER DEPOSITS             PROPERTY, PLANT AND EQUIPMENT, NET       OTHER ASSETS:     Intangible assets, net Goodwill       Total other assets       Total assets       LIABILITIES AND SHAREHOLDERS' EQUITY           CURRENT LIABILITIES:     Bank Credit Trade payables Loans from shareholders Convertible note from a shareholder, net Other accounts payable and accrued expenses       Total current liabilities       LONG-TERM LIABILITIES:     Loans from shareholders, net Accrued severance pay and other long term liability       Total long-term liabilities             RADA SHAREHOLDERS' EQUITY     Share capital     Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at December 31, 2012 and December 31, 2011; Issued and outstanding: 8,918,647 at December 31, 2012 and at December 31, 2011 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total RADA Electronic Industries shareholders' equity Noncontrolling interest       Total equity       Total liabilities and equity   CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data             Year ended Three months ended   December 31, December 31,     Audited Unaudited           Revenues:         Products Services             Cost of revenues:         Products Services 93                       Gross profit           Operating costs and expenses:         Research and development, net Marketing and selling General and administrative           Total operating costs and expenses           Operating profit (loss) 56 Financial expenses, net           Net income (loss)           Less: income (loss) attributable to non-controlling interest 4 4 Net income (loss) attributable to RADA Electronic Industries' shareholders $ (2,051) $ (1,526) $ (242) $ (556) Net income (loss) per share attributable to RADA Electronic Industries' shareholders:         Basic and diluted net income (loss) per Ordinary share $ (0.23) $ (0.17) $ (0.02) $ (0.06) Weighted average number of Ordinary shares used for computing basic and diluted net income (loss) per share
